HOUSTON, Justice
(concurring specially).
If Judge John E. Rochester had separated the claim for negligence against Christina from the claim for negligent entrustment against Christina’s mother, under Rule 42(b), Ala.R.Civ.P., this would not have been an abuse of discretion; and I would have voted to affirm that action. This would be consistent with my vote in Wilder v. Di Piazza, 481 So.2d 1091, 1092 (Ala.1985).
We must not allow prejudice to result from our pursuit of economy and expedition. Justice is not cheap, and it must not be sacrificed on an altar of speed. However, there must be some discretion with the trial court; and, reviewing the admirable action of Judge Rochester in balancing expedition and economy against possible prejudice to Christina, I cannot hold that he abused his discretion.